Salas Soler, Juez Ponente
*502TEXTO COMPLETO DE LA SENTENCIA
El 5 de junio de 1995 el peticionario, Edwin Rivera Antomattei radicó una petición de certiorari ante el Tribunal de Circuito de Apelaciones en la que se solicita la revisión de una determinación efectuada por la Junta de Subastas del Municipio de Adjuntas no adjudicándole una subasta por hormigón asfáltico y aceites.
El peticionario invoca la jurisdicción de este Tribunal amparándose en las disposiciones del Artículo 4.002 de la Ley de la Judicatura de Puerto Rico de 1994 y de lo dispuesto en el inciso (a) de la Sección 4702 del Título 21 de L.P.R.A.
Considerado el expediente ante nos, la Moción de Desestimación por Falta de Jurisdicción y/o Competencia y la Moción solicitando Ejercicio de Jurisdicción Auxiliar del 28 de junio de 1995, se resuelve no expedir el auto de certiorari por carecer este Tribunal de jurisdicción, siendo el Tribunal de Primera Instancia, Sala Superior de Utuado el foro de competencia.
La determinación de una junta de subastas es una providencia de naturaleza administrativa sujeta a ser revisada por el Tribunal de Instancia. El Artículo 5.003 de la Ley de la Judicatura de 1994 al definir la competencia del Tribunal de Primera Instancia, indica que este Tribunal conocerá:
"(a)(5) De todo asunto que con anterioridad a la vigencia de esta ley era atendido por el Tribunal Superior, el Tribunal de Distrito y el Tribunal Municipal..." Artículo 5.003 a (5) de la Ley de la Judicatura de 1994.
El Artículo 15.002 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4702 dispone en su parte pertinente:

"El Tribunal Superior de Puerto Rico entenderá y resolverá con exclusividad, a instancia de la parte perjudicada, sobre los siguientes asuntos:


(a) Revisar cualquier acto legislativo o administrativo de cualquier funcionario u organismo municipal que lesione derechos constitucionales de los querellantes o que sea contrario a las leyes de Puerto Rico.


(b) Suspender la ejecución de cualquier ordenanza, resolución, acuerdo u orden de la Asamblea del Alcalde, de la Junta de Subastas o de cualquier funcionario del municipio.... "

Por los fundamentos antes expuestos se remite el expediente al Tribunal de Primera Instancia, Sala Superior de Utuado por ser ese el foro de competencia de acuerdo a los Artículos 4.002 y 5.003 de la Ley de la Judicatura de Puerto Rico de 1994 y al Artículo 15.002 de la Ley de Municipios Autónomos, 21. L.P.R.A. sec. 4702.
Así lo pronunció y manda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General